AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ONFEBRUARY 1,2013 1933 Act File No. 33-52850 1940 Act File No. 811-07242 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ 34 ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [ 35 ] (Check appropriate box or boxes) THE CUTLER TRUST (Exact Name of Registrant as Specified in Charter) 525 Bigham Knoll Jacksonville, Oregon 97530 Registrant's Telephone Number, including Area Code:(513) 587-3400 Tina H. Bloom Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): /X / immediately upon filing pursuant to paragraph (b) / / on(date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.34 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.33 filedJanuary 25, 2013and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and that it has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Jacksonville and State of Oregon, on the 1st day of February, 2013. THE CUTLER TRUST By: /s/ Erich M. Patten Erich M. Patten, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Erich M. Patten President February 1, 2013 Erich M. Patten (Chief Executive Officer) /s/ Matthew C. Patten Treasurer (Chief Financial February 1, 2013 Matthew C. Patten Officer) and Trustee Trustee /s/ Tina H. Bloom Mario J. Campagna* Tina H. Bloom Attorney-in-fact* February 1, 2013 Trustee John P. Cooney* Trustee Robert F. Turner* EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
